Filed 8/10/22 In re V.V. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

 In re V.V. et al., Persons Coming                               B317159
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No.
 AND FAMILY SERVICES,                                            18CCJP03513A-B)

          Plaintiff and Respondent,

 v.

 D.V.,

          Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Mary E. Kelly, Judge. Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
      Dan. V. (Father) challenges the juvenile court’s order
terminating his parental rights to his daughter V.V. and son D.V.
We are asked to decide whether the juvenile court erred in
declining to rely on the parental benefit exception to forgo
terminating parental rights. In particular, we consider whether
substantial evidence supports the juvenile court’s finding that no
beneficial relationship existed between Father and the children
and whether the juvenile court abused its discretion when it
found terminating Father’s parental rights would not be
detrimental to the children.

                        I. BACKGROUND
      A.    Investigation and Assumption of Dependency
            Jurisdiction
      V.V. was born in August 2008; D.V. was born in December
2009. The events that led to the dependency orders challenged in
this appeal began in May 2018.1
      A teacher at V.V.’s school reported to the Los Angeles
County Department of Children and Family Services (the
Department) that V.V. disclosed an uncle had been sexually


1
      The children had been adjudicated dependents of the
juvenile court on two previous occasions. In August 2012, the
juvenile court sustained a dependency petition alleging the
children were at risk based on their mother A.U.’s (Mother’s)
history of mental and emotional problems and drug use, plus
Father’s failure to protect them. In October 2014, the juvenile
court sustained allegations based on both parents’ alcohol abuse
as well as Mother’s history of mental and emotional problems and
drug use. The children were released to Father in both cases,
and he was granted sole physical and legal custody.




                                2
abusing her for years.2 V.V. discussed the abuse in detail with a
Department social worker. V.V. said she mentioned the abuse to
D.V. about a year earlier, but D.V. could not recall what she told
him. V.V. did not believe anyone else in the home was aware of
the abuse, and she had not reported it to any adults because her
uncle threatened to “break the house down” and she was worried
she would get in trouble.
       The children told a Department social worker they lived
with Father, their maternal grandmother, and two uncles.3 The
grandmother cared for the children, and V.V. said she is
“everything to [them]. She’s [their] mom, dad, gramma and
grandpa. She does everything for [them].” D.V. reported Father
“drinks a little bit” and “[s]ometimes he gets drunk. He always
goes to his room and locks the door. . . . He’s mean sometimes.
He argues with us and tries to take us somewhere . . . . He says
mean stuff like [you’re] dumb and ugly . . . .” V.V. said Father
left the home for days at a time, explaining: “He gets drunk
sometimes and goes somewhere. He does that and he likes it
because he won’t stop. He has red eyes and a grumpy voice. He
acts a little scary.”
       Father, who had red eyes and smelled of alcohol at the time
of an interview with a social worker, said it was “possibl[e]” V.V.
had been abused by her uncle but the allegations were “difficult”
to believe because he had not observed any concerning behavior
and the uncle was someone he trusted. Father also suspected the

2
     A school psychologist also reported V.V. said the uncle
abused D.V., but D.V. denied this and V.V. told a social worker
she was not aware of anyone touching D.V.
3
      Neither child had seen Mother for at least a year.




                                 3
allegations were fabricated by Mother, who had accused the uncle
of molesting D.V. a couple years earlier.4 Nonetheless, Father
acknowledged the uncle “ha[d] to leave.” When a medical
examination confirmed injuries to V.V. consistent with sexual
abuse, Father “began crying and said he believe[d] his daughter.”
Within a couple months, however, V.V. told her grandmother that
Father said he would punish V.V. the next time she “speaks up or
says anything.”
       Father claimed he stopped drinking alcohol during the
earlier dependency proceedings involving the children but
relapsed a few months earlier when his mother died. He
acknowledged leaving the home for days at a time, and he said
the children’s grandmother took care of them. While the
Department was investigating the sexual abuse allegations,
Father tested positive for cocaine.
       The children’s grandmother told a social worker she moved
in to the family home to look after the children and she was their
primary caregiver. As she put it, she had “played the role of the
children’s ‘mother’ since they were born.” She had not witnessed
any inappropriate behavior, but she did not spend time in the
portion of the house occupied by Father and his brothers.
       The juvenile court asserted dependency jurisdiction over
the children in September 2018 based on the substantial risk of
serious physical harm presented by the uncle’s sexual abuse of
V.V., Father’s failure to protect her, and Father’s alcohol and
drug abuse. Father was ordered to participate in a substance
abuse program, to submit to alcohol and drug testing, and to

4
      The Department’s investigation of this claim in 2015 was
“inconclusive.”




                                4
participate in individual counseling and sex abuse counseling.
He was granted three monitored, two-hour visits per week.

       B.    Supplemental and Subsequent Petitions
       The children were placed in foster care at the beginning of
these proceedings, but they were later placed with their
grandmother. Father smelled of alcohol during a visit with the
children in October 2018, but he enrolled in Alcoholics
Anonymous and had been “consistent and appropriate with
visitation” as of March 2019. The Department exercised its
discretion to permit Father unmonitored overnight visits, and
these “went well.” The juvenile court ordered the children placed
with Father on the condition that the family continue to reside
with the children’s grandmother.
       The following month, the Department received a report
from V.V.’s school that she “said she wanted to hurt herself”
because “[F]ather has been talking about seeing [the uncle who
abused her] at family get togethers in the future . . . .” She told
classmates she was worried about “her uncle moving back home,
possibly within the next four days.” V.V. was briefly hospitalized.
       The children’s grandmother told a social worker Father had
been drinking and absent from the family home for days at a
time. Father denied talking with V.V. about her uncle. He also
denied—initially—he had begun drinking again and claimed he
had been intermittently staying at his Alcoholics Anonymous
provider site. (Residents at this facility told a social worker
Father recently arrived drunk.) Within weeks, however, Father
admitted to a social worker that he was drinking again and said
he had not “been home lately because [he did not] want [his]
children to see [him] like this.”




                                5
      Father agreed to leave the home within a few days and
signed an affidavit stating he needed the children’s grandmother
to care for them while he sought mental health treatment. When
asked about his role in the family home, Father said he would
“come and see if everything is fine” but the children’s
grandmother took care of the children, cooked for them, and took
them to school. The children’s grandmother reported D.V. missed
a recent mental health appointment because Father was away
from home. V.V. said she only saw Father a few days each week
and he would “sleep and sleep.”
      In May 2019 (less than two months after the children were
returned to Father’s care), the Department filed supplemental
and subsequent dependency petitions. The children were
removed from Father’s custody and placed with their
grandmother, who monitored one two-hour visit with Father each
week. The Department exercised its discretion to grant Father
unmonitored daytime visits in September 2019, and these were
“going well.”
      In October 2019, the juvenile court sustained an allegation
in the supplemental petition that Father failed to participate in
court-ordered services and failed to ensure the children
participated in wraparound services. The juvenile court also
sustained an allegation in the subsequent petition that the
children were at serious risk of physical harm because Father did
not ensure V.V. received mental health services and left the
children with their grandmother without making an appropriate
plan for their care and supervision (including providing
documentation needed to obtain medical treatment). Father was
again ordered to participate in a substance abuse program, to




                                6
submit to testing, and to participate in individual counseling. He
was granted three unmonitored three-hour visits per week.

       C.    Second Supplemental Dependency Petition
       Around the time the juvenile court ruled on the
Department’s supplemental and subsequent petitions, the
Department exercised its discretion to grant Father overnight
weekend visits. Although Father missed some of these visits
while in an inpatient program, they were generally “going well”
as of February 2020. The juvenile court once again returned the
children to Father’s care that month.
       A few months later, however, the children’s grandmother
told a social worker Father was drinking again. He was also “in
and out of the home”—sometimes promising to bring the children
food and not following through and other times coming home late
after the children were in bed.
       V.V. told a social worker she had seen Father drunk
outside through her window. She also mentioned that when
Father drank, he sometimes summoned D.V. to his room to
discuss “adult stuff.” D.V. made it “very clear” to the social
worker that he did not enjoy these conversations. He asked V.V.
to accompany him because he did not want to be alone with
Father when Father had been drinking. D.V. said Father “talks
to [him] about when he dies and says that [D.V.] will be the boss
of the house.” Father told the children he was being deported
and planned to move to Nicaragua with a new wife, but he
subsequently recanted these statements. V.V. said she felt safe
at home when Father was sober, but not when he was drinking.
D.V. said he did not feel safe “recently” with Father in the home.




                                7
      When interviewed by the Department, Father denied he
had begun abusing alcohol again and he said he was anxious
because his group programs had been canceled due to the
COVID-19 public health emergency. When a social worker told
Father he had recently tested positive for cocaine, Father said he
would move out of the family home so the children could remain
there with their grandmother. Father had a phone visit with
D.V. shortly after he moved out, but V.V. declined to speak with
him because he missed her virtual graduation earlier that day.
      The Department filed yet another supplemental petition
alleging the previous disposition was not effective in protecting
the children because Father tested positive for cocaine and was
under the influence of alcohol on multiple occasions while the
children were under his care. The juvenile court sustained this
allegation in July 2020 and again removed the children from
Father’s custody. The court also terminated family reunification
services, but Father was allowed to continue monitored visitation
with the children.

      D.    Events After Termination of Family Reunification
            Services
      The children’s grandmother expressed interest in adopting
them, but, as of November 2020, the Department was still
reviewing her eligibility as a permanent placement because she
was going through a divorce and expected to move to a different
home. The divorce was finalized in April 2021 and the
Department found “no impediments to the placement or
adoption” at that time.
      The Department reported the children have a “wonderful
bond” with their grandmother and called her “mami.” V.V.




                                8
favored adoption, stating, “I do not want [Father] to take care of
us because of how he treated us in the past. He would get drunk.
I want to be adopted by my grandma because she knows us better
than [Father]. I worry that he will begin to start drinking again.”
V.V. reiterated in another conversation that she “worr[ied] about
the case closing and [Father] going back to how he was.” She
“[did] not trust” Father because of his drinking, because he
“lie[d]” about being deported, and based on instances in which he
promised outings and gifts without following through. V.V. knew
Father “was trying,” but she felt their “connection [was] not
there.” D.V. said he wanted Father to visit or “be home,” but he
wanted his grandmother to adopt him and V.V. because she
“knows us well and knows how to take good care of us.” D.V. was
also “worr[ied] about [Father] drinking again.”
       Between July 2020 and August 2021, Father generally
attended two of his three authorized weekly visits with the
children.5 At times during this period, Father also brought the
children lunch one day per week. (When in-person learning
resumed, Father also drove the children to school.) The children
told a social worker their visits with Father were short, “lasting
30 minutes to an hour,” and he “sometimes only drop[ped] off food
for the children, greet[ed] them and le[ft].” At other times,
Father would greet the children, “inquire[ ] about school, bring[ ]
them food and sometimes watch[ ] TV with them,” but there was
“no other form of bonding.” The children said they enjoyed the
visits, but V.V. asked Father to “stay a little longer” and D.V.



5
     Father missed at least a couple visits each month between
January and August 2021.




                                 9
wanted Father to “talk with [him and V.V.] more.” Both children
said Father did not play with them.
       In January 2021, Father filed a changed circumstances
petition seeking reinstatement of family reunification services.
He argued, among other things, that he was sober and had
recently completed an outpatient substance abuse program. The
Department recommended the juvenile court deny the petition.
       The juvenile court held a hearing in June 2021 to consider
Father’s changed circumstances petition and to address whether
the parental benefit exception to law that would otherwise
require termination of Father’s parental rights might apply.
       Both the Department and the children’s attorney asked the
juvenile court to deny the changed circumstances petition based
on Father’s long history of substance abuse, his pattern of
recovery only to be followed by relapse, and the children’s desire
for their grandmother to adopt them. Father’s attorney argued
he was currently sober, testing, and continuing to participate in
treatment; he had completed sexual abuse awareness and other
parenting classes; and he had enhanced his bond with the
children, who, he asserted (in contrast to the position taken by
their attorney), supported the changed circumstance petition.
       The juvenile court found that circumstances were
changing—but not changed—and that reinstating family
reunification services was not in the children’s best interest.
Among other things, the juvenile court emphasized Father’s
inappropriate statements to the children, the anxiety those
statements produced, and the children’s concern that Father
might once again relapse. With respect to the parental benefit
exception, the juvenile court continued the hearing on that issue
because it believed a bonding study would be helpful. The court




                                10
stated legal guardianship was an available option and remarked
the children appeared to be “still . . . very attached” to Father.

      E.     The Bonding Study and the Juvenile Court’s
             Termination of Parental Rights
       The bonding study was prepared by Dr. Nancy Kaser-Boyd,
who met with Father, V.V., and D.V. in October 2021.
       V.V. told Dr. Kaser-Boyd she did not want to return to
Father’s care because he had done things that “affected [her] in a
bad way.” Specifically, she was concerned that Father invited
“[u]nsafe people” to their home. V.V. did not want to have
overnight visits or go on any trips with Father, but she was “open
to” continued visits with Father at her grandmother’s home. Dr.
Kaser-Boyd noted V.V. has “lingering anxiety” and appeared to
be “still working through the issues of molestation.” She is “quite
needy” and “too fragile to be thrown into anxiety-provoking
situations.”
       D.V. told Dr. Kaser-Boyd he was concerned that Father
might resume drinking when social workers were no longer
present. D.V.’s principal concern with respect to Father’s
drinking was that Father would have long, uncomfortable
conversations with him. D.V. wanted to remain with his
grandmother and, when asked whether he was interested in
overnight visits or trips with Father, appeared anxious and said
no. Nonetheless, D.V. was “very definite” that he wanted Father
to continue to visit.
       Dr. Kaser-Boyd observed Father “appears to have a
commitment to the children” and believed the fact that he
“maintain[ed] a cooperative relationship with the children’s
[maternal grandmother] . . . demonstrates a good character . . . .”




                                11
She opined, with respect to both children, that “they are attached
to [Father], but have experienced him at his times of weakness
and are lacking in security about whether his rehab is a stable
condition.”
      The juvenile court held a further hearing to consider the
bonding study and the applicability of the parental benefit
exception in December 2021.6
      Father’s attorney argued he maintained regular contact
with the children, emphasized Dr. Kaser-Boyd’s view that the
children were bonded with Father, and pointed out that Father
provided financially for the children. Counsel for the children
and the Department’s attorney asked the juvenile court to
terminate Father’s parental rights. The children’s attorney
argued that Father visited the children frequently but the visits
were so “brief” and “lacking in quality” that they did not “result[ ]
in the cultivation . . . or preservation of a bond so beneficial to the
children that its benefits, in conjunction with his history of
relapse and removal, outweigh the benefits of permanency in the
safe and stable home that the grandmother has been providing.”
The children’s attorney further stated that V.V. asked them to
inform the court that she did not “have an active bond” with
Father and also highlighted a prior statement by D.V. that he
wanted his grandmother to adopt him. The Department argued
“inconsistent visits and short visits” by Father, “as well as his
pattern of really just failing to live up to his promises,”


6
      Shortly before the hearing, in November 2021, V.V. was
twice hospitalized based on concerns about her mental health.
The appellate record does not include a detailed discussion of
these episodes.




                                  12
demonstrated the lack of a parental bond. Additionally, in the
Department’s view, the stability offered by the children’s
grandmother demonstrated that terminating Father’s parental
rights would not harm the children.
       The juvenile court found the first element of a parental
benefit exception showing—regular visitation and contact—was
satisfied. As to the second element—whether the children would
benefit from continuing the relationship—the juvenile court was
concerned the children did not “have the trust in Father that he
will continue to go forward as he has not been able to gain their
trust and keep their trust.” The juvenile court believed the
children were mature enough “to assess how they feel about their
relationship” and emphasized that, “[f]rom [their] statements, it
appears very obvious . . . that it is the maternal grandmother
who has provided that psychological importance and that
important relationship to them.” With respect to the third
element—whether terminating the relationship would be
detrimental to the children—the juvenile court noted the
grandmother would probably continue to allow the children to
visit Father,7 but concluded, even assuming the contrary, “life
would be much better for these children in the adoptive home
because they are secure” and “[t]hey are safe.” The juvenile court
accordingly could not “find that the loss of the relationship [with
Father] outweigh[ed] the benefit of the new adoptive home” and
terminated Father’s (and Mother’s) parental rights.
       Father appeals the parental rights termination order.


7
      A status review report prepared a couple weeks after the
juvenile court terminated Father’s parental rights confirmed that
Father continued to visit the children and drive them to school.




                                13
                         II. DISCUSSION
       The juvenile court determined the parental benefit
exception did not apply for two independent reasons: Father did
not prove the requisite beneficial relationship and did not show
terminating his parental rights would be detrimental to the
children. Father’s challenge to the first of these findings focuses
on statements by the children indicating they missed Father and
wanted him to visit more. That, however, fails to account for
evidence that the children no longer trusted Father. Moving to
the second of these findings, the juvenile court did not abuse its
discretion in concluding that terminating the relationship would
not be detrimental where the children’s grandmother had looked
after them since before these proceedings began, shared a
“wonderful” bond with them, and was the adoptive parent the
children wanted.

       A.     The Parental Benefit Exception
       When a parent is unable to remedy the issues giving rise to
dependency jurisdiction, the juvenile court holds a hearing under
Welfare and Institutions Code section 366.26 to determine
“whether to terminate parental rights, making way for adoption,
or to maintain parental rights and select another permanent
plan.”8 (In re Caden C. (2021) 11 Cal.5th 614, 625 (Caden C.).)
“To ease the court’s difficult task in making this important
decision, the statute provides a carefully calibrated process.
Even if a court finds by clear and convincing evidence that the
child is likely to be adopted, the parent may avoid termination of

8
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.




                                14
parental rights by establishing at least one of a series of
enumerated exceptions.” (Ibid.)
        One of these exceptions, set forth at section 366.26,
subdivision (c)(1)(B)(i), is the parental benefit exception. The
exception is “limited in scope” and applies where “‘[t]he court
finds a compelling reason for determining that termination would
be detrimental to the child due to one or more of the following
circumstances: [¶] (i) The parents have maintained regular
visitation and contact with the child and the child would benefit
from continuing the relationship.’ (§ 366.26, subd. (c)(1)(B)(i).)
From th[is] statute, [our Supreme Court] readily discern[ed]
three elements the parent must prove to establish the exception:
(1) regular visitation and contact, and (2) a relationship, the
continuation of which would benefit the child such that (3) the
termination of parental rights would be detrimental to the child.”
(Caden C., supra, 11 Cal.5th at 631, third, fourth, and fifth
alterations added.) Because we conclude the juvenile court
correctly determined the second and third elements were not
satisfied, we do not consider the Department’s contention—
contrary to the juvenile court’s finding—that Father also failed to
establish the first element.
        The second element—whether the child would benefit from
continuing the relationship—depends on “a slew of factors, such
as ‘[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the “positive” or “negative” effect of interaction
between parent and child, and the child’s particular needs.’”
(Caden C., supra, 11 Cal5th at 632, citing In re Autumn H. (1994)
27 Cal.App.4th 567, 576 (Autumn H.).) As emphasized in
Autumn H., which Caden C. cited as “the seminal decision
interpreting the exception” (Caden C., supra, at 631), the




                                  15
parental benefit exception is not concerned with the “incidental
benefit” that “[i]nteraction between natural parent and child will
always confer.” (Autumn H., supra, at 575-576 [holding that a
relationship comparable to that of a “‘friendly visitor’” or “‘family
friend’” is insufficient to trigger the exception].) Nonetheless,
juvenile courts “must remain mindful that rarely do ‘[p]arent-
child relationships’ conform to an entirely consistent pattern.
[Citations.]” (Caden C., supra, at 632, second alteration added.)
       The third element—whether terminating the relationship
would be detrimental to the child—requires the juvenile court to
determine “whether the harm of severing the relationship
outweighs ‘the security and the sense of belonging a new family
would confer.’ [Citation.] ‘If severing the natural parent/child
relationship would deprive the child of a substantial, positive
emotional attachment such that,’ even considering the benefits of
a new adoptive home, termination would ‘harm[ ]’ the child, the
court should not terminate parental rights. [Citation.]” (Caden
C., supra, 11 Cal.5th at 633, citing Autumn H., supra, 27
Cal.App.4th at 575.) Relevant factual determinations include
“the specific features of the child’s relationship with the parent
and the harm that would come from losing those specific
features,” “how harmful in total that loss would be,” and “for the
particular child, how a prospective adoptive placement may offset
and even counterbalance those harms.” (Caden C., supra, at
640.)
       A reviewing court uses the substantial evidence standard to
evaluate a juvenile court’s determination of the existence vel non
of a beneficial relationship. (Caden C., supra, 11 Cal.5th at 639.)
“[T]he ultimate decision—whether termination of parental rights
would be detrimental to the child due to the child’s relationship




                                 16
with his parent—is discretionary and properly reviewed for abuse
of discretion.” (Id. at 640.)

      B.     Analysis
             1.    Beneficial relationship
       Our Supreme Court has made clear that the issues leading
to dependency are of limited relevance in determining whether
the parental benefit exception applies. (Caden C., supra, 11
Cal.5th at 638 [“The parent’s continuing difficulty with mental
health or substance abuse may not be used as a basis for
determining the fate of the parental relationship by assigning
blame, making moral judgments about the fitness of the parent,
or rewarding or punishing a parent”].) Nonetheless, “[a] parent’s
struggles may mean that interaction between parent and child at
least sometimes has a ‘“negative” effect’ on the child,” and “are
relevant to that extent.” (Id. at 637-638)
       There is no question in this case that Father’s recurring
substance abuse issues tainted his relationship with the children.
He left the house for days at a time without notice, he was unable
to follow through on promises to the children, he forced them into
conversations that made them uncomfortable, and he made
comments—e.g., about his plans to leave the country—that
undermined their sense of stability. As Dr. Kaser-Boyd put it in
the bonding study, the children “have experienced [Father] at his
times of weakness and are lacking in security about whether his
rehab is a stable condition.” As a result, neither V.V. nor D.V.
trusted Father or wanted to have extended visits with him.
       Moreover, even when Father was sober, there is little
evidence that he was able to develop a beneficial relationship
with the children. He drove the children to school and dropped




                               17
off meals, but visits were short, both children said he did not play
with them, and D.V. remarked that Father should talk with them
more. Father also demonstrated insensitivity to V.V.’s
“‘particular needs’”—indeed, he provoked her to threaten self-
harm—by suggesting she would have to see her abuser again.
(Caden C., supra, 11 Cal.5th at 632.) Under these circumstances,
substantial evidence supports the finding that the children would
not benefit from continuing their relationship with Father. (Ibid.
[“[C]ourts often consider how children feel about, interact with,
look to, or talk about their parents” when assessing whether a
child would benefit from continuing the relationship]; In re B.D.
(2021) 66 Cal.App.5th 1218, 1230 [“A positive attachment
between parent and child is necessarily one that is not
detrimental to the child but is nurturing and provides the child
with a sense of security and stability”].)
       In arguing the contrary, Father primarily relies on the
children’s statements that they missed him and enjoyed their
visits. He cites no evidence, however, indicating these
statements reflect anything more than the “incidental benefit”
that “[i]nteraction between natural parent and child will always
confer.” (Autumn H., supra, 27 Cal.App.4th at 575.) Father also
argues the children lived with him most of their lives, but this
carries little weight in proving the existence of a beneficial
relationship given the circumstances in which they lived
together: Father was absent for extended periods—whether going
to his room and locking the door or leaving the home altogether—
and it was generally acknowledged that Father delegated the
physical and emotional care of the children to their grandmother.
As V.V. put it, their grandmother did “everything” for them and
assumed the roles of “mom, dad, gramma and grandpa.”




                                18
              2.   Detriment
       The juvenile court did not abuse its discretion in
determining that any harm that may result from terminating
Father’s parental rights would be outweighed by the security and
stability they found living with their grandmother. The
children’s grandmother had been “everything” to them (since
even before this dependency proceeding began) and they called
her “mami.” (In re A.L. (2022) 73 Cal.App.5th 1131, 1157 [“[I]t
was proper for the juvenile court to consider whether, and the
extent to which, the caregivers and [the] father occupied parental
roles with the minor”].) Both children wanted the grandmother
to adopt them. She was a constant presence when Father
relapsed and left the home for extended periods of time. Father’s
periodic reappearances—during which, among other things, he
broached the prospect of further contact with V.V.’s abuser and
engaged D.V. in inappropriate conversation—destabilized the
children’s lives with their grandmother.
       Father contends the juvenile court could not properly
conclude the children would not be harmed by the termination of
his parental rights without concrete evidence of the children’s
feelings concerning the possibility that they would never see him
again. While Father is correct that “courts must assume that
terminating parental rights terminates the relationship” (Caden
C., supra, 11 Cal.5th at 633), there is no reason why the juvenile
court could not infer the impact on the children from other
evidence, including his sporadic disappearances.
       Father’s further contention that terminating his parental
rights is bound to be detrimental to the children because D.V.
missed Mother (who had already been out of the children’s lives
for a significant period) also misses the mark. Father’s burden




                                19
was not merely to establish that terminating his parental rights
may have negative consequences, but that these consequences
outweigh the benefits of adoption. (Caden C., supra, 11 Cal.5th
at 640.) With only weak evidence that detriment would flow from
severing any bond between Father and the children (including
the children’s own stated preference for adoption) and strong
evidence that the children’s grandmother was providing the
safety and security they would otherwise lack, the juvenile court
was within its discretion in deciding that terminating Father’s
parental rights would not be detrimental.

                         DISPOSITION
     The juvenile court’s orders are affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



     RUBIN, P. J.



     MOOR, J.




                               20